State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 3, 2015                   520029
________________________________

In the Matter of MAHUD KHABIR
   AL-MATIN,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
   et al.,
                    Respondents.
________________________________


Calendar Date:   August 20, 2015

Before:   Lahtinen, J.P., McCarthy, Garry and Egan Jr., JJ.

                             __________


     Mahud Khabir Al-Matin, Wallkill, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


Lahtinen, J.P.

      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Chemung County)
to review a determination of respondent Commissioner of
Corrections and Community Supervision which found petitioner
guilty of violating certain prison disciplinary rules.

      Following an investigation into allegations in a memorandum
from the correctional facility Imam regarding petitioner's
conduct, petitioner was charged in a misbehavior report with
making threats, attempted extortion, conduct involving threats of
violence, engaging in conduct detrimental to the order of the
                              -2-                 520029

facility, making an unauthorized address and interfering with an
employee. At the conclusion of the tier III disciplinary
hearing, petitioner was found guilty of all charges. On
administrative appeal, the determination was modified and the
charges of attempted extortion, interfering with an employee and
making an unauthorized address were dismissed. This CPLR article
78 proceeding ensued.

      We confirm. Initially, we reject petitioner's claim that
the hearing was untimely. The record reflects that numerous
extensions were properly sought and granted to commence and
complete the hearing. However, assuming petitioner's claims that
extensions were requested after a previous extension expired are
true, we have repeatedly held that regulatory time limits are
directory, not mandatory (see Matter of De La Cruz v Bezio, 107
AD3d 1275, 1276 [2013]; Matter of Senior v Fischer, 98 AD3d 783,
784 [2012]). The sufficiently detailed misbehavior report, the
hearing testimony and the confidential testimony and information
provide substantial evidence to support the determination (see
Matter of Hayward v Fischer, 101 AD3d 1308, 1309 [2012]). The
Hearing Officer's interview with the investigating sergeant and
his review of the confidential information allowed him to
independently assess its credibility and reliability (see Matter
of Walker v Fischer, 113 AD3d 977, 977-978 [2014], lv denied 23
NY3d 905 [2014]). Petitioner's remaining contentions are without
merit.

     McCarthy, Garry and Egan Jr., JJ., concur.
                              -3-                  520029

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court